 1                                                              THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     STEVEN BENANAV, on behalf of himself and all             Civil Action No. 2:20-cv-00421-RSM
 8   others similarly situated,
                                                              ORDER GRANTING STIPULATED
 9          Plaintiff,                                        MOTION TO EXTEND DEADLINES

10   vs.

11   HEALTHY PAWS PET INSURANCE LLC,

12          Defendant.

13
            For the reasons set forth in the stipulated motion submitted by Plaintiff Steven Benanav
14
     (“Plaintiff”) and Defendant Healthy Paws Pet Insurance LLC (“Healthy Paws”) (collectively
15
     with Plaintiff, the “Parties”), the Court sets the following deadlines:
16
                    May 14, 2020: Deadline for Healthy Paws to respond to the Complaint
17
                    May 26, 2020: Deadline for FRCP 26(f) Conference
18
                    June 2, 2020: Initial Disclosures Pursuant to FRCP 26(a)(1)
19
                    June 9, 2020: Combined Joint Status Report and Discovery Plan as Required by
20                   FRCP 26(f) and Local Civil Rule 26(f)
21          DATED this 9th day of April, 2020.
22

23

24
                                                    A
                                                    RICARDO S. MARTINEZ
25                                                  CHIEF UNITED STATES DISTRICT JUDGE

26

27


     ORDER GRANTING STIPULATED MOTION TO EXTEND               QUINN EMANUEL URQUHART & SULLIVAN, LLP
     DEADLINES                                                        600 University Street, Suite 2800
     (2:20-CV-00421-RSM) - 1                                          Seattle, Washington 98101-4123
                                                                               (206) 905-7000
 1   Presented by:

 2

 3
     /s/ Samuel J. Strauss                        /s/ Alicia Cobb
 4   Samuel J. Strauss, WSBA #46971               Alicia Cobb, WSBA #48685
     TURKE & STRAUSS LLP                          QUINN EMANUEL URQUHART &
 5   936 North 34th Street, Suite 300             SULLIVAN, LLP
 6   Seattle, Washington 98103-8869               600 University Street, Suite 2800
     Phone (608) 237-1775                         Seattle, Washington 98101-4123
 7   Fax (608) 509-4423                           Phone (206) 905-7000
                                                  Fax (206) 905-7100
 8   Stan M. Doerrer (pro hac vice)               aliciacobb@quinnemanuel.com
     950 N. Washington Street
 9
     Alexandria, VA 22314                         Rick Werder (pro hac vice forthcoming)
10   Phone (703) 348-4646                         QUINN EMANUEL URQUHART &
     stan@doerrerlaw.com                          SULLIVAN, LLP
11   LAW OFFICE OF STAN DOERRER PLLC              51 Madison Avenue 22nd Floor
                                                  New York, New York 10010
12   Jeffrey D. Kaliel (pro hac vice pending)     Phone (212) 849-7000
     Sophia Goren Gold (pro hac vice pending)     Fax (212) 849-7100
13
     1875 Connecticut Avenue NW, 10th Floor       rickwerder@quinnemanuel.com
14   Washington, D.C. 20009
     Phone (202) 350-4783                         Attorneys for Defendant Healthy Paws Pet
15   jkaliel@kalielpllc.com                       Insurance LLC
     sgold@kalielpllc.com
16   KALIEL PLLC
17
     Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27


     ORDER GRANTING STIPULATED MOTION TO EXTEND     QUINN EMANUEL URQUHART & SULLIVAN, LLP
     DEADLINES                                              600 University Street, Suite 2800
     (2:20-CV-00421-RSM) - 2                                Seattle, Washington 98101-4123
                                                                     (206) 905-7000
 1                                      CERTIFICATE OF SERVICE

 2             I hereby certify that on April 8, 2020, I caused a true and correct copy of the foregoing to

 3   be filed in this Court’s CM/ECF system, which sent notification of such filing to counsel of

 4   record.

 5             DATED this 8th day of April, 2020.

 6

 7
                                                      /s/ Alicia Cobb
 8                                                    Alicia Cobb, WSBA #48685
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER GRANTING STIPULATED MOTION TO EXTEND                QUINN EMANUEL URQUHART & SULLIVAN, LLP
     DEADLINES                                                         600 University Street, Suite 2800
     (2:20-CV-00421-RSM) - 3                                           Seattle, Washington 98101-4123
                                                                                (206) 905-7000
